       Case 3:14-cr-00175-WHA Document 1130 Filed 12/24/19 Page 1 of 3




JENNER & BLOCK LLP
   Reid J. Schar (pro hac vice)
   RSchar@jenner.com
   353 N. Clark Street
   Chicago, IL 60654-3456
Telephone: +1 312 222 9350
Facsimile: +1 312 527 0484

CLARENCE DYER & COHEN LLP
   Kate Dyer (Bar No. 171891)
   kdyer@clarencedyer.com
   899 Ellis Street
   San Francisco, CA 94109-7807
Telephone: +1 415 749 1800
Facsimile: +1 415 749 1694

CRAVATH, SWAINE & MOORE LLP
   Kevin J. Orsini (pro hac vice)
   korsini@cravath.com
   825 Eighth Avenue
   New York, NY 10019
Telephone: +1 212 474 1000
Facsimile: +1 212 474 3700

Attorneys for Defendant PACIFIC GAS AND ELECTRIC
COMPANY

                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION


UNITED STATES OF AMERICA,                    Case No. 14-CR-00175-WHA

                             Plaintiff,      PG&E’S UNOPPOSED MOTION
                                             FOR EXTENSION OF TIME TO
                                             RESPOND TO ORDER RE
       v.                                    QUESTION RE PROBATION
                                             CONDITIONS
PACIFIC GAS AND ELECTRIC COMPANY,
                                             Judge: Hon. William Alsup
                             Defendant.




PG&E’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO ORDER RE QUESTION RE
                             PROBATION CONDITIONS
                             Case No. 14-CR-00175-WHA
             Case 3:14-cr-00175-WHA Document 1130 Filed 12/24/19 Page 2 of 3




 1                  Defendant Pacific Gas and Electric Company (“PG&E”) hereby moves for a

 2   five-day extension of the deadline to respond to this Court’s order entered on December 20,

 3   2019, entitled “Question re Probation Conditions” (Doc. 1129) (the “Order”). The current

 4   deadline is Friday, January 10, 2020, at noon. PG&E respectfully requests that the Court extend

 5   the response deadline by five days to Wednesday, January 15, 2020, at noon. The United States

 6   was consulted regarding this request and does not object to the five-day extension. As grounds

 7   in support of this Motion, PG&E states as follows:

 8                  The Court’s Order requires PG&E to file a statement regarding, among other

 9   issues, whether PG&E is in full compliance with the specific targets and metrics set forth in the
10
     wildfire mitigation plan it submitted to the California Public Utilities Commission (“CPUC”), as
11
     approved by the CPUC. Similarly, on January 15, 2020, PG&E is required to provide an update
12
     to the CPUC showing progress through December 31, 2019 as to each commitment in its wildfire
13
     mitigation plan. Along with stating whether each commitment is on track, PG&E’s submission
14

15   to the CPUC must include a narrative explanation of each status as well as an explanation of any

16   commitment that is not on track. PG&E’s response to the CPUC will substantially overlap with
17   its response to this Court’s Order. To enable PG&E to coordinate its responses to this Court and
18
     to the CPUC, PG&E respectfully requests this Court extend the deadline for filing a response to
19
     this Court’s Order for five days from January 10, 2020, to January 15, 2020.
20

21                  A proposed order is attached as Exhibit A for the Court’s consideration.
22

23

24

25

26

27

28
                                               2
     PG&E’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO ORDER RE QUESTION RE
                                  PROBATION CONDITIONS
                                  Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1130 Filed 12/24/19 Page 3 of 3




 1   Dated: December 24, 2019                        Respectfully Submitted,

 2                                                   JENNER & BLOCK LLP
 3

 4
                                                  By:    /s/ Reid J. Schar
 5                                                      Reid J. Schar (pro hac vice)
 6                                                   CRAVATH, SWAINE & MOORE LLP
 7

 8
                                                  By:    /s/ Kevin J. Orsini
 9                                                      Kevin J. Orsini (pro hac vice)
10

11                                                   CLARENCE DYER & COHEN LLP

12
                                                  By:    /s/ Kate Dyer
13                                                      Kate Dyer (Bar No. 171891)
14

15                                                Attorneys for Defendant PACIFIC GAS
                                                  AND ELECTRIC COMPANY
16

17

18
19

20

21

22

23

24

25

26

27

28
                                               3
     PG&E’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO ORDER RE QUESTION RE
                                  PROBATION CONDITIONS
                                  Case No. 14-CR-00175-WHA
